      Case 2:20-cv-02509-BWA-MBN Document 68 Filed 07/20/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 DARREL THORN                                                 CIVIL ACTION

 VERSUS                                                       NO. 20-2509

 RACETRAC PETROLEUM, INC.                                     SECTION M (5)



                                        JUDGMENT

       In accordance with the Court’s Order & Reasons (R. Doc. 66) granting the motion for

summary judgment by defendant RaceTrac Petroleum, Inc.,

       IT IS ORDERED, ADJUDGED AND DECREED that there be judgment in favor of

defendant RaceTrac Petroleum, Inc., and against plaintiff Darrel Thorn, DISMISSING plaintiff’s

claims with prejudice.

       New Orleans, Louisiana, this 20th day of July, 2021.


                                                   ________________________________
                                                   BARRY W. ASHE
                                                   UNITED STATES DISTRICT JUDGE
